Citation Nr: 1423667	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  08-35 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to May 23, 2011, for the grant of service connection for erectile disorder (ED). 

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to service connection for a skin disorder. 

5.  Entitlement to service connection for a gastrointestinal (GI) disorder other than gastroesophageal reflux disease (GERD) or irritable bowel syndrome (IBS).  

6.  Entitlement to service connection for GERD.

7.  Entitlement to service connection for IBS.  

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for a right leg disability.

10.  Entitlement to service connection for a back disability.

11.  Entitlement to an initial disability rating in excess of 70 percent for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depressive disorder, and alcohol abuse.

12.  Before May 23, 2011, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.

With the exception of the Veteran's claims of entitlement to service connection for a left knee disability, a right leg disability, and a back disability, which are now before the Board for the first time, these matters have previously been before the Board, most recently in April 2012, when the Board remanded the matters for additional development.  With respect to the claims for service connection for fibromyalgia, sleep apnea, a skin disability, and a GI disorder other than GERD or IBS, the Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The issues of entitlement to service connection for GERD, service connection for IBS, service connection for a left knee disability, service connection for a right leg disability, service connection for a back disability, entitlement to an initial disability rating in excess of 70 percent for an acquired psychiatric disability, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.


FINDINGS OF FACT

1.  On May 19, 2008, the Veteran filed a claim for service connection for ED.

2.  By rating decision dated September 2011, the RO granted service connection for ED with an effective date of May 23, 2011, which is the date of receipt of the Veteran's claim of entitlement to service connection for prostate cancer.

3.  The weight of the probative evidence is against a finding that the Veteran has a current fibromyalgia disability.

4.  The weight of the probative evidence is against a finding that the Veteran has a current sleep apnea disability.

5.  The weight of the probative evidence is against a finding that the Veteran has a current skin disability.

6.  The weight of the probative evidence is against a finding that the Veteran has a current GI disorder other than GERD or IBS.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date of May 19, 2008, but no earlier, for the grant of service connection for ED have been met.  38 U.S.C.A. § 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.156(b), 3.400 (2013). 

2.  Fibromyalgia was not incurred in or aggravated by active service, and it is not the result of or aggravated by a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  Sleep apnea was not incurred in or aggravated by active service, and it is not the result of or aggravated by a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

4.  A skin disability was not incurred in or aggravated by active service, and it is not the result of or aggravated by a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

5.  A current GI disorder other than GERD or IBS was not incurred in or aggravated by active service, and it is not the result of or aggravated by a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this particular evidence shows, or fails to show, on the claim decided herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address reasons for rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all evidence to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated February 2008 (with respect to the Veteran's claim for service connection for a skin disorder) and August 2008 (with respect to the Veteran's claims for service connection for fibromyalgia, GI disorder, and sleep apnea) provided the Veteran with all necessary notice, and the Board finds that there has been no prejudice to the Veteran requiring additional notice.  The Board finds that the duty to notify has been satisfied, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service medical records, VA treatment records, and private treatment records have been obtained, to the extent available.  The Board finds that there is no indication that there is any additional relevant evidence that is available and not part of the claims file.  

The Veteran has been provided with VA examinations addressing his claimed disabilities.  The VA examiners reviewed the Veteran's claim file, past medical history, recorded the Veteran's current complaints and history, conducted appropriate evaluations, and provided diagnoses and opinions consistent with the remainder of the evidence of record.  The Board finds that the opinions are adequate for the purpose of making a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  Thus, the Board finds that additional development is unnecessary with respect to the Veteran's claims and that VA has fully satisfied both the notice and duty to assist provisions of the law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Earlier Effective Date

The Veteran seeks an earlier effective date for the grant of service connection for ED.  

Generally, the effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2) (2013).  

The word "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a veteran may be considered to be an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2013).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this regard, VA may not pay a benefit before a claim is made. 38 U.S.C.A.             § 5101 (West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (stating that "[38 U.S.C.A. §] 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to . . . be paid under the laws administered by the Secretary.")  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Lalonde v. West, 12 Vet. App. 377, 382 (1999); Brannon v. West, 12 Vet. App. 32, 35 (1998).  More specifically, a medical examination report is only considered an informal claim for an increase in disability benefits if service connection has already been established for the disability.  MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established").  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  Crawford v. Brown, 5 Vet. App. 33, 35 (1995); KL v. Brown, 5 Vet. App. 205, 208 (1993).  

Turning to the facts in the instant case, the Veteran submitted a claim for service connection for ED on May 19, 2008.  An October 2008 rating decision denied the Veteran's claim for service connection for ED.  A May 2010 Board decision similarly denied the Veteran's claim for service connection for ED, and in May 2011, the United States Court of Appeals for Veterans Claims issued an Order that vacated the Board's May 2010 denial.  In May 2011, the Veteran filed a claim of entitlement to service connection for prostate cancer.  A September 2011 rating decision granted service connection for prostate cancer with ED and special monthly compensation due to loss of use of a creative organ effective May 23, 2011, or the date when the Veteran filed his claim of entitlement to service connection for prostate cancer.

The Board notes, however, that contrary to the finding in the September 2011 rating decision that the Veteran's claim of entitlement to service connection for ED had been pending since May 2011, the Veteran's claim of entitlement to service connection for ED had in fact been pending since May 19, 2008.  The Board finds that the effective date of service connection for ED should be the date that entitlement arose, which is also the date of the claim, May 19, 2008.  The Board finds that the Veteran was competent and credible in his report of experiencing symptoms associated with ED.  The elements to establish service connection were met at the time of the claim.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2013).  

The Board further finds that there is no basis for the assignment of an effective date before May 19, 2008.  The record is completely negative for any communication or action before May 19, 2008, indicating an intent to make a claim for service connection for ED.  As a result, an effective date of May 19, 2008, but no earlier, is granted for the claim for service connection for ED.

Service Connection

The Veteran contends that he is entitled to service connection for fibromyalgia, sleep apnea, a skin disorder, and a GI disorder other than GERD or IBS.  The Board will address these claims together because all must be denied for the same reason: the evidence does not demonstrate the presence of a current disability.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

There must be competent evidence of a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (current disability means a disability shown by competent medical evidence to exist at the time of the award of service connection); McClain v. Nicholson, 21 Vet. App. 319 (2007) (current disability exists if the diagnosed disability is present at or contemporary to the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in absence of proof of a present disability, there can be no valid claim for service connection because Congress has specifically limited entitlement to present disabilities).  Furthermore, pain alone, without a diagnosed or identifiable underlying malady or condition, does not itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

With regard to the Veteran's claim for service connection for fibromyalgia, the Veteran has never been diagnosed with fibromyalgia.  Pursuant to the Board's April 2012 Remand, the Veteran received a VA examination addressing his claimed fibromyalgia in August 2012.  The examiner found that the Veteran did not currently suffer from fibromyalgia, nor had he ever suffered from fibromyalgia.  Instead, the examiner noted that the Veteran had diagnoses of degenerative joint disease [for which, the Board notes, the Veteran is separately seeking service connection] that fully explained the symptoms that the Veteran attributed to fibromyalgia.

With regard to the Veteran's claim for service connection for sleep apnea, the Veteran has never been diagnosed with sleep apnea.  Pursuant to the Board's April 2012 Remand, the Veteran received a VA examination addressing his claimed sleep apnea in August 2012.  The examiner found that the Veteran did not currently suffer from sleep apnea, nor had he ever suffered from sleep apnea.  The examiner acknowledged the Veteran's complaints of persistent daytime hypersomnolescence.  No sleep study confirming the presence of sleep apnea had ever been performed.

With regard to the Veteran's claim for service connection for a skin disorder, the Veteran has never been diagnosed with a skin disability.  The Veteran underwent a skin examination in April 2011, at which time the Veteran described his condition as "prickly heat" brought on by stress and fright which "feels like his skin is on fire."  Based on the Veteran's comments and findings of no specific skin lesions, the examiner related the Veteran's skin complaints to "some type of internal issue, perhaps related to anxiety."  The Board's April 2012 Remand found this conclusion to be speculative in nature, and it directed the Veteran to be afforded with an additional examination.  The Veteran received an additional VA examination addressing his claimed skin disorder in August 2012.  The examiner acknowledged the Veteran's complaints of experiencing "prickly heat," but the examiner found no physical findings associated with any claimed skin disorder.  Although, the examiner acknowledged, the Veteran may occasionally experience somatic symptoms of paresthesias accompanying episodes of anxiety, the examiner found no evidence of a chronic skin disorder.

With regard to the Veteran's claim for service connection for a GI disorder other than GERD or IBS, the Veteran has never been diagnosed with such disability.   The Veteran underwent a VA examination in August 2012, at which time the examiner indicated that the Veteran did not then have, nor had he ever had, any other conditions affecting the stomach or duodenum, including ulcer, stenosis of the stomach, gastritis, post-gastrectomy syndrome, status post vagotomy with pyloroplasty, gastroenterostomy, pertitoneal adhesions, helicobacter pylori, or other stomach or duodenal conditions.  Instead, the examiner diagnosed the Veteran with IBS and GERD, which are separately addressed in the Remand below.

The Board acknowledges the Veteran's belief that he has fibromyalgia, sleep apnea, a skin disorder, and a GI disorder other than GERD or IBS, and he is competent to testify as to symptomatology such as experiencing pain, sleepiness, and skin irritation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has been provided with an examinations of his claimed disabilities based in part on the competency of his reports of symptoms.  Notwithstanding these reports of pain, the objective evidence of record does not show that the Veteran currently has fibromyalgia, sleep apnea, a skin disorder, or a GI disorder other than GERD or IBS.  The issue of whether an observable symptom is attributable to a particular disability is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran, as a lay person, is not competent to opine that any symptomatology is attributable to a particular underlying disability.  The Veteran's statements are therefore insufficient to establish the presence of fibromyalgia, sleep apnea, a skin disorder, or a GI disorder other than GERD or IBS, and his opinions regarding the presence of such disabilities are outweighed by the weight of the objective evidence that does not establish such a disability at any time during the course of the appeal.  

Without medical evidence of a current disability, the Board finds that the claims of entitlement to service connection for fibromyalgia, sleep apnea, a skin disorder, and a GI disorder other than GERD or IBS must be denied.  The Board finds that the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for fibromyalgia is denied.

Service connection for sleep apnea is denied.

Service connection for a skin disorder is denied.

Service connection for a GI disorder other than GERD or IBS is denied.

An effective date of May 19, 2008, but no earlier, for the grant of service connection for ED is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

A remand of the Veteran's claims of entitlement to service connection for GERD, service connection for IBS, service connection for a left knee disability, service connection for a right leg disability, service connection for a back disability, an initial disability rating in excess of 70 percent for an acquired psychiatric disability, and a TDIU is warranted.  Although the Board regrets the additional delay associated with this remand, further development of the record is required before the Board may render a decision in the instant case.

With respect to the Veteran's claim of entitlement to service connection for GERD and IBS, the Board's April 2012 Remand requested, in pertinent part, that the examiner offer the following opinions:

Please opine whether it is at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's period of active service.

Please opine whether it is at least as likely as not (50 percent probability or greater) that such disability was either caused or aggravated by his service-connected PTSD, depressive disorder, and alcohol abuse secondary to PTSD, including medication prescribed to treat PTSD.  

The Veteran received a VA examination addressing his GERD and IBS in August 2012.  With regard to the Veteran's GERD, the examiner offered an opinion regarding only the relationship between the Veteran's GERD and his service-connected disabilities.  The examiner did not offer the requested opinion regarding the relationship between the Veteran's GERD and his active duty service.  Furthermore, the examiner did not address the effect, if any, of the Veteran's alcohol abuse on the Veteran's GERD or IBS.  Accordingly, a supplemental opinion regarding the relationship, if any, between the Veteran's GERD and IBS and his active service and other service-connected conditions should be sought on remand.  

With respect to the Veteran's claims of entitlement to service connection for a left knee disability and a right leg disability, the Board notes that due process requires that VA notify the Veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991); Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran underwent an examination of his left knee and right leg in March 2012.  The examiner noted that the Veteran claimed that he had a bilateral leg condition that existed prior to service and that was aggravated beyond its natural progression by military service.  While the Board acknowledges that the Veteran was treated for Osgood-Schlatter disease in active duty service, the Veteran has not solely claimed that he suffered from a pre-existing leg or knee condition that was aggravated by service.  Instead, the Veteran has also argued that he has a currently-diagnosed left knee and right leg disabilities that are directly related to his active duty service.  The examiner did not address the possibility, if any, that the Veteran's current left knee or right leg disabilities are directly related to active duty service.  Accordingly, on remand, an opinion should be solicited addressing whether the Veteran's suffers from a left knee or right leg disability that is related to his active duty service.

With respect to the Veteran's claim of entitlement to service connection for a back disability, VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the instant case, the evidence of record suggests that Veteran has been diagnosed with a lumbar spine disability.  A January 2012 radiological report indicated that the Veteran had moderate degenerative lumbar spondylosis.  The Board notes that the Veteran has contended, for example in January 2012, that he has constant joint pain as a result of contusions that he suffered in service.  The Veteran has not yet been provided with an examination of this condition; on remand, the Veteran should be afforded with an examination addressing the nature and etiology of his claimed back condition.  

With respect to the Veteran's claim of entitlement to an initial disability rating in excess of 70 percent for an acquired psychiatric disability, the Board notes that the Veteran's virtual claims file contains the report of a VA examination conducted in October 2013.  The RO most recently issued a supplemental statement of the case (SSOC) addressing the Veteran's claim for an increased rating in July 2013.  The RO should review this record and issue an additional SSOC taking it into consideration.  

Furthermore, the Board notes with respect to the Veteran's claim for a TDIU that it is not a separate claim for benefits, but it rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board finds that the TDIU claim is inextricably intertwined with the issue of an increased rating for PTSD. Adjudication of the TDIU issue must be deferred pending completion of the additional evidentiary development outlined above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and provide him with the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on the Veteran's response, attempt to procure copies of all records that have not been previously obtained from identified treatment sources.  Ensure that all records of which RO has notice have been obtained and either associated with the claims file.

2.  Then, forward the Veteran's claims file to the examiner who conducted the August 2012 GERD and IBS examination.  If the August 2012 examiner is unavailable, then the Veteran should be provided with an additional examination with a physician of appropriate expertise in order to determine the current severity and etiology of the Veteran's GERD and IBS.  The examiner must review the claims file and should note that review in the report.  All necessary tests and studies should be conducted in order to identify and describe the symptomatology attributable to the Veteran's service-connected GERD.  A complete rationale must be given for all opinions and conclusions expressed.  In either event, the examiner should provide the following opinions:

a) Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's GERD or IBS is related to the Veteran's period of active service.

b) Is it at least as likely as not (that is, 50 percent probability or greater) that the Veteran's GERD or IBS was either caused or aggravated by his service-connected PTSD, depressive disorder, and alcohol abuse secondary to PTSD, including medication prescribed to treat PTSD.  

3.  Then, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature and etiology of the Veteran's left knee disability, right leg disability, and back disability.  All indicated tests and studies must be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination.  Following a review of the Veteran's claims file, physical examination of the Veteran, and consideration of the Veteran's statements, the examiner must address the following:

	a) With respect to the Veteran's left knee disability:

i) Describe the nature and severity of the disability.

ii) Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's left knee disability had an onset in service or is otherwise related to service?

iii) Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's left knee disability was caused by any of the Veteran's service-connected disabilities, to include medications taken in treatment of such disabilities?

iv) Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's left knee disability was aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by any of the Veteran's service-connected disabilities, to include medications taken in treatment of such disabilities?

b) With respect to the Veteran's back disability:

i) Describe the nature and severity of the disability.

ii) Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's back disability had an onset in service or is otherwise related to service?

iii) Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's back disability was caused by any of the Veteran's service-connected disabilities, to include medications taken in treatment of such disabilities?

iv) Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's back disability was aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by any of the Veteran's service-connected disabilities, to include medications taken in treatment of such disabilities?

c) With respect to the Veteran's claimed right leg disability:

i) Has the Veteran at any time during the appeal period suffered from a disability affecting the right leg (to include the right knee)?  Please address questions (ii), (iii), and (iv) below only if it is found that the Veteran has suffered from a right leg disability at any time during the appeal period.  

ii) Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's right leg disability had an onset in service or is otherwise related to service?

iii) Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's right leg disability was caused by any of the Veteran's service-connected disabilities, to include medications taken in treatment of such disabilities?

iv) Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's right leg disability was aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by any of the Veteran's service-connected disabilities, to include medications taken in treatment of such disabilities?

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  With respect to the Veteran's claim of entitlement to an initial disability rating in excess of 70 percent for an acquired psychiatric disability, the SSOC should state that the Veteran's October 2013 VA examination has been given due consideration.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


